               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                       Case No. 20-CR-15-JPS
v.

MARK A. RUPPELT,
                                                                   ORDER
                      Defendant.


       On January 24, 2020, an information was filed against Defendant,

charging him with three counts of wire fraud in violation of 18 U.S.C. §

1343. (Docket #1). That same day, the parties filed a plea agreement

indicating that Defendant had agreed to plead guilty to the crimes charged

in the information. (Docket #2). On February 13, 2020, Defendant waived

his right to prosecution by indictment. (Docket #7).

       The parties appeared before Magistrate Judge Nancy Joseph on

February 13, 2020 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #5). Defendant entered a plea of guilty as

to the charges in the information. Id. After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Joseph determined that the guilty plea was knowing

and voluntary, and that the offenses charged were supported by an

independent factual basis containing each of the essential elements of the

offenses. (Docket #6 at 1).

       Magistrate Judge Joseph filed a Report and Recommendation with

this Court, recommending that: (1) Defendant’s plea of guilty be accepted;

(2) a presentence investigation report be prepared; and (3) Defendant be
adjudicated guilty and have a sentence imposed accordingly. Id. Pursuant

to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal Rule of

Criminal Procedure 59(b), the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation. Id. at 2. To date, no party

has filed such an objection. The Court has considered Magistrate Judge

Joseph’s recommendation and, having received no objection thereto, will

adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #6) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 3rd day of March, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
